DETAILED ACTION
This communication is responsive to Amendment filed 02/16/2021.  
As a result of the amendment claims 1-4, 6, 8, 10-13 and 15-20 have been amended.  
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
3.	Claims 1-20 are allowable over the prior arts of record.

4.	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a real-time data processing system that establishes an operable communication linkage with a first entity system and a second entity system, the first entity system and the second entity system sharing access to a resource repository stored on the second entity system. The system generates a repository image of the resource repository and tracks an interaction with the resource repository in real-time.
Claims 1, 10 and 16 are considered allowable since the prior art of record fails to teach and /or suggest “synchronize the repository image with the resource repository based on the interactions, wherein synchronizing the repository image comprises  interactions on the repository image by increasing, based on the inflows of actual resources to the resource repository, the representative resources in the virtual account and decreasing, based on the outflows of actual resources from the resource repository, the representative resources in the virtual account;
provide, to the first entity system, access to the repository image through an interactive payment clearing and settlement hub, wherein the interactive payment clearing and settlement hub comprises notificationsAppl. No.: 16/018,905 Amdt. Dated: February 16, 2021Reply to Office Action of November 20, 2020Page 4 of 14in real-time based on the inflows of actual resources to the resource repository and the outflows of actual resources from the resource repository;
automatically record a time and duration of the outage event; and
automatically trigger, in response to the outage event, an exception process, wherein the exception process comprises transmitting, to a support system, a notification comprising the time of the outage event, the duration of the outage event, and information associated with the outage event.  
Therefore, claims 1, 10 and 16 are presently allowed in combination of thereof all other limitations in the claims.  Their dependent claims 2-9, 11-15 and 17-20 are also allowable based on the same subject matter.
Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215.  The examiner can normally be reached on Mon thru Fri 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUAWEN A PENG/Primary Examiner, Art Unit 2158